DETAILED ACTION

NOTE:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 06/18/2021 is acknowledged and entered.
Status of Claims
Claim 1 is amended.
New claims 2-4 have been added.
Claims 1-4 are pending and under examination.
Claim Rejection - 35 USC § 101 maintained

The rejection of claim 1 and newly added claims 2-4 under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter is maintained for the same reasons as set forth in the previous office action.
 Based upon an analysis with respect to and do not recite something “significantly different” than the natural products. Natural products are “judicial exemptions”. The rationale for this determination is explained below:
The “2014 Interim Guidance on Patent Subject Matter Eligibility” 79 FR 74618 (Dec. 16, 2014) directs that claims drawn to 1) a composition of matter, 2) a law of nature or a natural phenomenon and 3) lacking recitation of additional elements that make the claims directed to significantly more than a judicial exception are ineligible for patenting under 35 U.S.C. 101.  See, 79 FR, page 74621 (flow chart).  Nature-based compositions of matter are not directed to significantly more than a judicial exception when the claimed "naturally occurring products and some man-made products ... are essentially no different from a naturally occurring product ... that fall under the laws of nature or natural phenomena exception.”  79 FR, page 74623, left column.  That is, a patent-eligible composition of matter must be "markedly different" in terms of the "product's structure, function, and/or other properties."  79 FR, page 74623, center column.  Further, processes directly to isolating nature-based compositions of matter have also been found to be directed to nothing more than a judicial exception when only routine purification techniques are employed.  79 FR, page 74622, center column (e.g. isolating DNA or other nature-based products).  
Here, the human or humanized IgG3 monoclonal antibody is naturally occurring antibody as these antibodies of the invention were initially purified from human plasma donors (example 1). Since the features of the claims are met by naturally occurring antibody, the claims do not recite additional features or elements that amount to significantly more than the judicial exception, since there is no structure recited in claim 1 is "essentially no different from a naturally occurring product” such that there is no marked difference in the "product's structure and/or other properties."  As such, the claims recite patent ineligible subject matter for the reasons stated.

Applicant states that this rejection is in error because there is no evidence on record establishing that the antibody recited in claim 1 occurs in nature. As described in paragraph 62 of the description part of the current application, the "...selected clones were sequenced, and the heavy and light chains were cloned into vectors with an IgG3 constant (Fc) region (one that lacks the SpA recognition site in the Fab regions)." Thus, the antibodies described and characterized in the Examples section of the current specification were engineered by man. Therefore, neither the current application nor any other evidence 
Applicant’s arguments are fully considered and found to be non-persuasive because  the examiner has reviewed the claims with respect to Paragraph 62 and found that it describes eight clones of antibodies namely PA8-G3, PA4-G3, PA7.2-G3, PA15-G3, PA21-G3, PA27-G3, PA32-G3, PA37-G3 with specific heavy and light chain sequences and said antibodies are engineered by man.  However, claims do not set forth any one of those antibodies.  Further, it is noted paragraph 61 recites that Plasma from positive donors was obtained and used to obtain the claimed antibody.   Therefore, the current specification shows that the antibody as claimed is naturally occurring and not directed to patent eligible subject matter under 35 U.S.C. 101.
35 U.S.C. 112 Rejection maintained
The rejection of claim 1 and newly added claims 2-4 under 35 U.S.C. 112 (a) or 35 USC 112 (pre-AIA ), first paragraph is maintained for the same reasons set forth in the previous office action.

Applicant states the previous rebuttal by the Examiner is insufficient to overcome applicant’s previous arguments because (1) claim 1 as amended sets forth structural features including (i) a Fab region paratope having a paratope that mediates binding of the antibody to SpA with a KD of less than 1 x 10"10 M and (ii) an Fc region able to interact with an FcR when the antibody is bound to SpA by its Fab region paratope. New claims 2 and 4 also require that the antibody has an IgG3 constant region that lacks a SpA recognition site in its Fab regions. It is these structural features that allow the antibody “...to still interact with FcR on immune effector cells ... despite the Fc-neutralizing ability of SpA and the formation of an Ig shield was a significant step over other anti-SA Ab-based approaches
Applicant’s arguments are fully considered and found to be non-persuasive because Claim 1 as amended does not set forth any structural features of the antibody.  It recites the functional limitations of an antibody:
Specifically binds SpA with a KD of < 1 x 1010 M
Binding is in the Fab paratope region
Fc region is able interact with an FcR when the Fab portion of the antibody is bound to SpA
Antibody displaces human IgG bound to SpA, when those human IgGs are bound to the Fc region of SpA.
With respect to applicant’s arguments regarding Enzo Biochem and Eli Lilly, they appear to deviate from the written description requirement.   Applicant argues extensively about the merits of case laws and states that are not directed to antibodies.  
Examiner cited those case law because they are relevant as nucleic acid probes specific for N. gonorrhoeae are not described in the specification, the genus monoclonal antibodies without structure which specifically binds Staphylococcus aureus protein A (SpA) have not been described in the specification.  The specification describes only one monoclonal antibody PA8 having the recited 10 M, Binding is in the Fab paratope region; Fc region is able interact with an FcR when the Fab portion of the antibody is bound to SpA; Antibody displaces human IgG bound to SpA, when those human IgGs are bound to the Fc region of SpA .
Further, MPEP 2163(II) (A) (3) (a) (ii) states that one can show possession of the genus by either:
Showing a structure/correlation, i.e. some indication as to which structures on the antibody provide the functions recited in the claim OR
Showing a number of species that are representative of the breadth of the genus.

In the present application the claimed genus does not have structure/function correlation, i.e. some indication as to which structures on the antibody provide the functions recited in the claims.  However, there is only one species i.e., PA8-G3 has been disclosed.
Applicant keeps on arguing about merits of Enzo Biochem or Lilly and states that they are not directed to antibodies and therefore are not relevant.  The examiner is fully aware and cited Enzo Biochem or Lilly because in both cases the specification failed to show the genus or representative number of species that are representative of the breadth of the genus.   Applicant never discussed what antibodies have the recited function.  This is important according to MPEP 2163(II) (A) (3) (a) (ii).
With respect to applicant’s hypothetical based arguments (page 10 of response), the present claims are set forth to monoclonal antibody which specifically binds Staphylococcus aureus protein A (SpA).
Applicant suggests how written description should be applied to present claims ( pages 10 and 11 of the response) and cites See, e.g., Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1323 (Fed. Cir. 2000) and Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997), Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68 (1998); Eli Lilly, 119 F.3d at 1568; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206 (Fed. Cir. 1991). It is noted that the written description is applied based on the claims that lack structure/ function correlation or lacking the description of species that are representative of the claimed genus.  
With respect to last argument that Claim 1 recites "distinguishing identifying characteristics" that allow it to overcome these defense mechanisms as structural features; namely, (i) a Fab region paratope having a paratope that mediates binding of the antibody to SpA with a KD of less than 1 x 10-10 M and FC region able to interact with an FcR when the antibody is bound to SpA by its Fat region paratope. New claims 2 and 4 also require that the antibody has an IgG3 constant region that lacks a SpA recognition site in its Fab regions which is a further structural feature, it is noted again that claims recite the function of antibody and there is no structure associated with said function.

As applicant correctly pointed to Amgen Inc.v.Sanofi and appears to be relevant to the rejection of record because genus of antibodies without a structure bind to a particular antigen and did not meet the written description requirement. Applicant again states that they discovered antibodies that have opsonization activity and neutralizing activity.  Applicant’s argument is not relevant since the 
For the reasons set forth above, previous rejection and previous arguments, only of a single PA8-G3 antibody which specifically binds to the amino acid sequence of SEQ ID NO: 1/ antibody comprising a heavy chain variable domain comprising a CDR1, CDR2, and CDR3 of SEQ ID NO: 2, 3, and 4 that has specific functions i.e., Specifically binds SpA with a KD of < 1 x 1010 M; Binding is in the Fab paratope region; Fc region is able interact with an FcR when the Fab portion of the antibody is bound to SpA; Antibody displaces human IgG bound to SpA, when those human IgGs are bound to the Fc region of SpA meets the written description provision of 35 U.S.C. §112, first paragraph but not the full breadth of the claim. Again, the Written Description Guidelines for examination of patent applications indicates, “the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show applicant was in possession of the claimed genus.” (See MPEP 2163). 
Conclusion
5.	No claim is allowed.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence 

7.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Padmavathi. Baskar whose telephone number is (571)272-0853.  The
Examiner can normally be reached on Mon-Fri 9:00 A.M-5:30 P.M. 
     	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

   	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,


/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        
Padmavathi Baskar, Ph.D. (Microbiology and Immunology)